Case 1:16-cv-00917-LEK-DJS Document 147-25 Filed 04/06/20 Page 1 of 34




  EXHIBIT S50 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
          CERTIFICATION
    CaseCase
         1:16-cv-00917-LEK-DJS  Document 79
              1:16-cv-00260-JEJ Document 147-25
                                            Filed Filed 04/06/20
                                                  10/23/17   PagePage   2 of 34
                                                                  1 of 33




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD BAKER and JACK MILLER,:                               1:16-cv-00260
on behalf of themselves and all others
                             :
similarly situated,          :
                             :
              Plaintiffs,    :                               Hon. John E. Jones III
                             :
     v.                      :
                             :
SORIN GROUP DUETSCHLAND GMBH :
and SORIN GROUP USA, INC.,   :
                             :
              Defendants,    :


                                       [UNDER SEAL]

                              MEMORANDUM & ORDER

                                       October 23, 2017

       Presently pending before the Court is the Plaintiffs’ motion for class

certification.1 (the “Motion”) (Doc. 60). Named Plaintiffs Edward Baker and Jack

Miller (“Plaintiffs”) seek class certification pursuant to Federal Rule of Civil

Procedure 23 and filed the instant Motion on April 4, 2017, along with a brief in

support. (Doc. 60, att. 2). Defendants Sorin Group Deutschland GMBH and Sorin

Group USA, Inc. (collectively, “Defendants” or “Sorin”) filed a brief in opposition

on May 8, 2017. (Doc. 67). Plaintiffs filed a brief in reply on May 17, 2017. (Doc.
1
 Also pending is Defendants’ motion for oral argument on the Plaintiffs’ motion for class
certification. (Doc. 70). As reflected in this memorandum and order, oral argument was
unnecessary for this Court to render a decision on the motion for class certification. As such, the
motion for oral argument is denied.

                                                 1
   CaseCase
        1:16-cv-00917-LEK-DJS  Document 79
             1:16-cv-00260-JEJ Document 147-25
                                           Filed Filed 04/06/20
                                                 10/23/17   PagePage   3 of 34
                                                                 2 of 33



72, att. 2). The Motion is therefore ripe for our review. For the reasons that follow,

the Motion shall be granted.

   I.      BACKGROUND

        Edward Baker and Jack Miller commenced this action by filing a complaint

on February 12, 2016. (Doc. 1). Plaintiffs submitted an Amended Complaint on

March 21, 2016, asserting a medical monitoring claim and a declaratory judgment

claim against the Sorin Defendants and their holding company. (Doc. 8). On

September 29, 2016, we granted the holding company’s motion to dismiss for lack

of personal jurisdiction. (Doc. 45). We denied the Sorin Defendants’ motion to

dismiss for failure to state a claim in its entirety on October 11, 2016. (Doc. 46).

Defendants thereafter submitted an answer to the Amended Complaint. (Doc. 49).

Now before the Court is Plaintiffs’ motion for class certification. (Doc. 60).

        Plaintiffs allege that the putative class was exposed to nontuberculous

mycobacterium (“NTM”) through a Sorin 3T Heater-Cooler System (“3T System”)

used to regulate their blood temperature during open heart surgeries at WellSpan

York Hospital (“WellSpan”) and Penn State Milton S. Hershey Medical Center.

(“Hershey”). Named Plaintiffs and proposed class representatives both underwent

open-heart surgery at WellSpan and received notification letters warning of

potential exposure to NTM. (Doc. 60, Ex. C) (Doc. 60, Ex. F, ¶ 9).

        Plaintiffs seek class certification for the following group of people:


                                            2
   CaseCase
        1:16-cv-00917-LEK-DJS  Document 79
             1:16-cv-00260-JEJ Document 147-25
                                           Filed Filed 04/06/20
                                                 10/23/17   PagePage   4 of 34
                                                                 3 of 33



      All individuals who underwent open heart surgery:
      1. At WellSpan York Hospital between October 1, 2011 and July 24,
         2015; or
      2. Penn State Milton S. Hershey Medical Center between November
         5, 2011 and November 5, 2015; and
      3. Who are currently asymptomatic for NTM infection.

      (Doc. 60, att. 2, pp. 1-2). The purported class excludes any individual who

suffered actual injury from an NTM infection from surgery at WellSpan or

Hershey, as this action is for medical monitoring and declaratory judgment claims.

The following is a brief overview of the facts giving rise to the claims against the

Sorin Defendants.

      On October 26, 2015, WellSpan notified approximately 1,300 open-heart

surgery patients of possible exposure to NTM during open-heart surgeries

performed between October 1, 2011 and July 24, 2015. (Doc. 60, Ex. A). The

WellSpan notification indicated that NTM escaped from heater-cooler devices used

during open-heart surgery to regulate blood temperature. (Id.). On November 10,

2015, Hershey notified approximately 2,300 open-heart surgery patients of

possible exposure to the same bacteria from its heater-devices. (Doc. 60, Ex. B).

      According to the Pennsylvania Department of Health, NTM are commonly

found in soil and water, including tap water. (Doc. 60, Ex. G, p. 1). NTM are

usually not harmful, but can cause infections in patients who have had invasive

procedures and weakened immune systems. (Id.). Patients do not come into direct

contact with the water in heater-cooler systems during open-heart surgery, but

                                          3
   CaseCase
        1:16-cv-00917-LEK-DJS  Document 79
             1:16-cv-00260-JEJ Document 147-25
                                           Filed Filed 04/06/20
                                                 10/23/17   PagePage   5 of 34
                                                                 4 of 33



NTM in the machine can potentially be transmitted through aerosolization of the

contaminated water in the device and enter the body through breathing or through

the skin. (Id.). The Department of Health warned that NTM grows slowly and it

can take several years before people with infections are diagnosed. (Doc. 60, Ex.

G, p. 2). In addition, the Department of Health expressed the importance for

potentially exposed individuals to be aware of the symptoms of NTM infection and

follow up with their health providers. (Id., at p. 1). The Department of Health

stated its belief that all patients who had open heart surgeries requiring

cardiopulmonary bypass at WellSpan between October 1, 2011 and July 24, 2015,

as well as those at Hershey from November 5, 2011 and November 5, 2015, could

have been exposed to NTM. (Id., at pp.2-3).

      The Food and Drug Administration (“FDA”) issued an advisory on October

13, 2016 regarding NTM and the connection to heater-cooler systems. (Doc. 60,

Ex. H). The advisory warned that a specific type of NTM called M. chimaera has

been associated with Sorin’s 3T Heater-Cooler System. (Id.). The Sorin 3T System

was approved by the FDA on June 6, 2006 as a Class II medical device following

the 510(k) process, which allows the FDA to approve a device following a

determination that it is equivalent to a device already placed on the market. (Doc.

67, DEF-1). The FDA issued a recommendation for health care facilities to

“[i]mmediately remove from service any heater-cooler devices, accessories, tubing,


                                           4
    CaseCase
         1:16-cv-00917-LEK-DJS  Document 79
              1:16-cv-00260-JEJ Document 147-25
                                            Filed Filed 04/06/20
                                                  10/23/17   PagePage   6 of 34
                                                                  5 of 33



and connectors that have tested positive for M. chimaera or have been associated

with known M. chimaera patient infections at your facility.” (Doc. 60, Ex. H, p. 3).

       The FDA issued an update on October 13, 2016 warning that Sorin 3T

Systems manufactured prior to September 2014 were at risk for M. chimaera

exposure. (Doc. 60, Ex. H). The Sorin Defendants followed this update with their

own on October 13, 2016, identifying the serial numbers for the 3T Systems

manufactured prior to September 2014. (Doc. 60, Ex. K). WellSpan had three

Sorin 3T Systems and Hershey had five. (Doc. 60, Ex. CC). Plaintiffs attached at

Exhibit CC a list of United States customers that purchased Sorin 3T Systems,

which includes the serial numbers for all eight of the 3T Systems at issue.2 (Id.).

The serial numbers for the Hershey and WellSpan 3T Systems fell into the

category of devices potentially exposed to M. chimaera.

       Both parties have submitted copious documentary exhibits regarding the 3T

Systems and M. chimaera exposure, including research studies, FDA documents,

Department of Health Advisories, internal Sorin documents and studies, and

scientific literature on the topic.




2
 Hershey had five 3T Systems with the serial numbers 16S10918, 16S11094, 16S11514,
16S11958, and 16S14596. WellSpan had three 3T systems with the serial numbers 16S11621,
16S12831, and 16S12832. (Doc. 60, Ex. CC, pp. 35, 42).

                                            5
   CaseCase
        1:16-cv-00917-LEK-DJS  Document 79
             1:16-cv-00260-JEJ Document 147-25
                                           Filed Filed 04/06/20
                                                 10/23/17   PagePage   7 of 34
                                                                 6 of 33




   II.      LEGAL STANDARD

         A federal court may only certify a class for litigation if it determines, after a

“rigorous analysis,” that the party seeking class certification has met all of the

prerequisites of Rule 23. In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305,

309 (3d Cir.2008) (citing Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982);

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 615 (1997); Beck v. Maximus, 457

F.3d 291, 297 (3d Cir.2006)). “Factual determinations necessary to make Rule 23

findings must be made by a preponderance of the evidence.” Hydrogen Peroxide,

552 F.3d at 320. Thus, the “requirements set out in Rule 23 are not mere pleading

rules,” and the class certification inquiry “requires a thorough examination of the

factual and legal allegations.” Id. at 316; Newton v. Merrill Lynch, Pierce, Fenner

& Smith, 259 F.3d 154, 166 (3d Cir.2001). “An overlap between a class

certification requirement and the merits of a claim is no reason to decline to

resolve relevant disputes when necessary to determine whether a class certification

requirement is met.” Hydrogen Peroxide, 552 F.3d at 316.

         To obtain class certification under Rule 23, Plaintiff must satisfy both the

conjunctive requirements of subpart (a) and one of the requirements of subpart (b).

FED. R. CIV. P. 23; In re Schering Plough Corp. ERISA Litigation, 589 F.3d 585,

596 (3d Cir.2009). The touchstones of subpart (a) are: “(1) numerosity (a ‘class [so

large] that joinder of all members is impracticable’); (2) commonality (‘questions


                                              6
   CaseCase
        1:16-cv-00917-LEK-DJS  Document 79
             1:16-cv-00260-JEJ Document 147-25
                                           Filed Filed 04/06/20
                                                 10/23/17   PagePage   8 of 34
                                                                 7 of 33



of law or fact common to the class'); (3) typicality (named parties' claims or

defenses ‘are typical ... of the class'); and (4) adequacy of representation

(representatives ‘will fairly and adequately protect the interests of the class').”

Amchem Prods., 521 U.S. at 613, 117 S.Ct. 2231. Plaintiffs here seek class

certification pursuant to Rule 23(b)(2), which requires a showing that “the party

opposing the class has acted or refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.” FED. R. CIV. P. 23(b)(2).

   III.   DISCUSSION

       To start, we make explicit that “Plaintiffs' burden is not to prove the

elements of their claim, but to show that those elements are capable of proof

through evidence that is common to the class.” In re Actiq Sales & Mktg. Practices

Litig., 307 F.R.D. 150, 163 (E.D. Pa. 2015). We start with this principle because,

much like their arguments at the motion to dismiss stage, Defendants spend

considerable time arguing the merits of Plaintiffs’ claims. There is certainly

overlap between issues of class certification and the merits of the claims, but we

only consider disputes on the merits to the extent that they inform upon the

certification determination. Hydrogen Peroxide, 552 F.3d at 316. Having laid the

proper foundation, we now will consider each requirement of Rule 23 that

Plaintiffs must satisfy to attain class certification.


                                             7
   CaseCase
        1:16-cv-00917-LEK-DJS  Document 79
             1:16-cv-00260-JEJ Document 147-25
                                           Filed Filed 04/06/20
                                                 10/23/17   PagePage   9 of 34
                                                                 8 of 33




   A. Numerosity

      Rule 23 states that numerosity is satisfied when “the class is so numerous

that joinder of all members is impracticable.” FED R. CIV. P. 23(a)(1). Defendants

offer no argument to dispute that Plaintiffs have satisfied the numerosity

requirement, and with good reason – our Court of Appeals instructs that “[n]o

minimum number of plaintiffs is required to maintain a suit as a class action, but

generally if the named plaintiff demonstrates that the potential number of plaintiffs

exceeds 40, the first prong of Rule 23(a) has been met.” Stewart v. Abraham, 275

F.3d 220, 226–27 (3d Cir. 2001). Plaintiffs attach two exhibits to demonstrate that

the purported class meets the numerosity requirement of Rule 23(a)(1). The first is

an affidavit from Alan L. Breechbill, the Executive Director of Hershey, that states

Hershey sent letters to 2,289 patients to warn of exposure to NTM through cardiac

procedures. (Doc. 60, Exhibit E). The second is the WellSpan press release that

states that approximately 1,300 patients were notified of potential exposure to

NTM at their hospital. (Doc. 60, Exhibit A). Considering the large size of the

putative class, we find that Plaintiffs have satisfied their burden to meet the first

prong of Rule 23(a).

   B. Commonality

      “A putative class satisfies Rule 23(a)'s commonality requirement if the

named plaintiffs share at least one question of fact or law with the grievances of


                                           8
  Case Case
       1:16-cv-00917-LEK-DJS
            1:16-cv-00260-JEJ Document
                              Document 147-25
                                       79 FiledFiled 04/06/20
                                                10/23/17   PagePage  10 of 34
                                                                9 of 33



the prospective class.” Rodriguez v. Nat'l City Bank, 726 F.3d 372, 382 (3d Cir.

2013) (internal quotation marks omitted). Defendants very reasonably do not offer

argument that the putative class fails the commonality requirement of Rule

23(a)(1). Plaintiffs provided a list of “just a few common questions,” which we

find useful in demonstrating that the class meets the commonality requirement:

      1. Whether the 3T is defective in design and/or manufacture;

      2. On defective design, whether reasonable alternative designs existed
         that would have reduced or eliminated the risk of NTM infections
         with the 3T;

      3. Whether the 3T’s IFUs failed to advise users of effective cleaning
         and disinfection procedures;

      4. Whether Defendants failed to timely warn users of the potential for
         bacterial colonization and aerosolization in 3Ts;

      5. Whether the Class was exposed to M. Chimaera at greater than
         normal background levels;

      6. Whether M. Chimaera is a proven hazardous substance;

      7. Whether Defendants negligently caused the Class to be exposed to
         M. Chimaera; and

      8. Whether the prescribed monitoring regime is reasonably necessary
         according to contemporary scientific principles.

      (Doc. 60, att. 2, p. 15). Commonality is plainly satisfied.

   C. Typicality

      Typicality requires that “the claims or defenses of the representative parties

are typical of the claims or defenses of the class.” FED. R. CIV. P. 23(A)(3). The

                                          9
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                10 of11
                                                                     33of 34



typicality requirement ensures that “the class representatives are sufficiently

similar to the rest of the class—in terms of their legal claims, factual

circumstances, and stake in the litigation—so that certifying those individuals to

represent the class will be fair to the rest of the proposed class.” In re Schering

Plough Corp. ERISA Litig., 589 F.3d 585, 597 (3d Cir. 2009). The Third Circuit

has offered “three distinct, though related, concerns” to consider in assessing

typicality:

      (1) the claims of the class representative must be generally the same
      as those of the class in terms of both (a) the legal theory advanced and
      (b) the factual circumstances underlying that theory; (2) the class
      representative must not be subject to a defense that is both
      inapplicable to many members of the class and likely to become a
      major focus of the litigation; and (3) the interests and incentives of the
      representative must be sufficiently aligned with those of the class.

      Id., at 599. Defendants argue that Baker and Miller’s claims are atypical of

the class for two reasons: both underwent surgery at WellSpan and both had

surgery in March 2015, after Defendants learned about the risk of M. chimaera

infections. (Doc. 67, p. 33).

      We note that “[c]omplete factual similarity is not required; just enough

factual similarity so that maintaining the class action is reasonably economical and

the interests of the other class members will be fairly and adequately protected in

their absence.” In re Schering Plough Corp. ERISA Litig., 589 F.3d at 598.

“[F]actual differences between the proposed representative and other members of


                                          10
    CaseCase
         1:16-cv-00917-LEK-DJS  Document 79
              1:16-cv-00260-JEJ Document 147-25
                                            Filed Filed 04/06/20
                                                  10/23/17   PagePage
                                                                  11 of12
                                                                       33of 34



the class do not render the representative atypical if the claim arises from the same

event or practice or course of conduct that gives rise to the claims of the class

members.” Id. (internal quotation omitted).

       Defendants argue that Baker and Miller are inadequate class representatives

because they both underwent surgery at WellSpan and “cannot provide the

evidence necessary to advance the Hershey plaintiffs’ claims.” (Doc. 67, p. 33)

“For example, Baker could not testify regarding what Hershey patients received

from the Hershey NTM clinic.” (Id.). For support of this contention, Defendants

cite two district court cases that are highly distinguishable.3 Whether Baker and

Miller could personally testify about the Hershey claims is immaterial; the

typicality requirement asks whether “the incentives of the plaintiffs are aligned

with those of the class.” Baby Neal v. Casey, 43 F.3d 48, 55 (3d Cir.1994). Baker

and Miller’s claims arise out of the same alleged course of conduct by the

Defendants – exposure to NTM through a 3T System as a result of the Defendants’

negligence. The only pertinent factual difference is the hospital at which Baker and

Miller were allegedly exposed: “[t]hat fact may distinguish [them] from other class

3
  Baker and Miller have one factual difference from the Hershey class members – they
underwent surgery at WellSpan. Defendants cite to In re Welding Fume Prods. Liab. Litig., 245
F.R.D. 279, 310 (N.D. Ohio 2007), where the court considered “the great variety of products,
manufacturers, warnings, employers, and workplaces involved.” Defendants also cite to Martin
v. Home Depot U.S.A., Inc., 225 F.R.D. 198, 201 (W.D. Tex. 2004), where the case concerned an
allegedly defective wood product and “treated wood is not like other consumer products which
are essentially interchangeable with respect to their appearance, use and composition.” We have
no indication that the 3T Systems used at WellSpan and Hershey would vary in that way and
thus neither case is persuasive.

                                              11
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                12 of13
                                                                     33of 34



members, but it does not prejudice [their] ability to protect absent class members'

interests.” Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 599 (3d Cir. 2012).

      Defendants next argue that Baker and Miller cannot satisfy typicality

because they had surgery in March 2015; “[t]heir claims are thus not typical of

patients who had surgery earlier in the class period when the risk of M. chimaera

and aerosolization was un-hypothesized, or of patients who had surgery after

Defendants issued new cleaning instructions in June 2015.” (Doc. 67, p. 33). On its

face, this argument presents a colorable issue of typicality because it suggests that

there may be different defenses to Baker and Miller’s claims than to other class

members; as one of the elements of a medical monitoring claim is that the

exposure was caused by the Defendants’ negligence, Plaintiffs must prove at trial

that the Defendants’ actions were unreasonable in light of what Defendants knew

regarding the risk of NTM at the time of its alleged actions or omissions. In re

Fosamax Prod. Liab. Litig., 248 F.R.D. 389, 399 (S.D.N.Y. 2008). As such,

Defendants argue that the timing of each class members’ alleged exposure is

highly relevant and negates typicality of Baker and Miller’s cases. (Doc. 67, p. 33).

      However, Defendants do not provide concrete examples of how their

defenses would differ for different class members. Plaintiffs, on the other hand,

point to evidence to support that the difference in timing of each class members’

surgery will not present typicality problems. (Doc. 72, att. 1, pp. 13-15). Plaintiffs


                                          12
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                13 of14
                                                                     33of 34



argue that the legal theory of the class is that “Defendants have yet to release an

effective cleaning protocol for the 3T,” making the timing of each surgery

irrelevant because the Defendants were negligent throughout the class period. (Id.,

at pp. 13-14) (emphasis in original). In support of their theory, Plaintiffs point to

studies that conclude Defendants’ updated maintenance recommendations were

inadequate. (Doc. 60, Ex. T) (study dated October 2016 concludes, “[o]ur findings

challenge the effectiveness of the HCU manufacturer’s maintenance

recommendations . . .”) (Doc. 60, Ex. S) (“results following decontamination

protocols supplied by the manufacturer showed that these decontamination

methods were inadequate.”).

      While Defendants may intend to present evidence negating negligence

during different times, Plaintiffs intend to present common evidence that

Defendants were negligent during the entire class period. Considering that the

Third Circuit has “set a ‘low threshold’ for typicality”, we find that Plaintiffs have

satisfied their burden of demonstrating typicality for the purported class. In re Nat'l

Football League Players Concussion Injury Litig., 821 F.3d 410, 428 (3d Cir.), as

amended (May 2, 2016), cert. denied sub nom.

   D. Adequacy

      Rule 23(a)(4) requires that plaintiffs must “fairly and adequately protect the

interests of the class.” FED. R. CIV. P. 23(A)(4). “Adequate representation depends


                                          13
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                14 of15
                                                                     33of 34



on two factors: (a) the plaintiff's attorney must be qualified, experienced, and

generally able to conduct the proposed litigation, and (b) the plaintiff must not

have interests antagonistic to those of the class.” Wetzel v. Liberty Mut. Ins. Co.,

508 F.2d 239, 247 (3d Cir. 1975). Defendants do not question the adequacy of

Plaintiffs’ counsel, but argue that Plaintiffs Baker and Miller are inadequate class

representatives for two reasons: first, they “have already received the monitoring

they request” and second, neither has sustained any damages. (Doc. 67, p. 34).

      Baker testified that he attended an NTM clinic through WellSpan and visits

his primary care physician for follow up care. (Doc. 67, DEF-29, 92:5-99:4, 89:12-

13). Miller also testified that he attended the WellSpan NTM clinic, and that he

receives follow up care from his regular physicians. (Doc. 67, DEF-30, 38:3-15,

83:24-86:6). We fail to understand how these facts render the Plaintiffs inadequate

class representatives. That the Plaintiffs have already received some monitoring

care does not mean that they will not continue to undergo monitoring for potential

NTM infection; the purpose of this action is to place the costs of future monitoring

on the Defendants. It is likely that many putative class members will have

undergone initial monitoring once they received their letters from WellSpan and

Hershey regarding potential NTM exposure. That Baker and Miller have already




                                          14
    CaseCase
         1:16-cv-00917-LEK-DJS  Document 79
              1:16-cv-00260-JEJ Document 147-25
                                            Filed Filed 04/06/20
                                                  10/23/17   PagePage
                                                                  15 of16
                                                                       33of 34



received some medical monitoring does not pose any conflict of interest with other

class members who have not.4

       Defendants also argue that Plaintiffs are inadequate because they have not

sustained any damages; WellSpan has covered all costs related to their monitoring

thus far. (Doc. 67, p. 35). Again, we fail to see the significance in this argument.

The medical monitoring claim seeks to establish a fund to provide future medical

monitoring, not to compensate past medical costs. Therefore, lack of damages is

immaterial.

       We see no reason why Plaintiffs and their counsel would be inadequate

representatives of the putative class. As discussed with the typicality requirement,

Baker and Miller sit in a substantially similar position as all other putative class

members and Defendants have not pointed to any conflict of interest that would

suggest they could not fairly and adequately represent the putative class.

    E. Rule 23(b)(2)

       Having found that Plaintiffs satisfy each requirement of Rule 23(a), we

move next to Rule 23(b). Plaintiffs seek class certification pursuant to Rule


4
  Defendants cite to In re Bacol Products Litigation, 218 F.R.D. 197 (D. Minn. 2003) for the
proposition that “[i]n medical monitoring cases, plaintiffs who have already received the
requested monitoring are not adequate representatives of those who have not received any
medical testing.” (Doc. 67, p. 34). This case does not stand for what the Defendants posit. While
the court did recognize that the named representatives “already received the tests advocated,” the
much more pertinent distinction between the representatives and the class was that the
representatives alleged actual injury along with medical monitoring. Baycol, 218 F.R.D. at 211.

                                               15
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                16 of17
                                                                     33of 34



23(b)(2), which provides for certification where “the party opposing the class has

acted or refused to act on grounds that apply generally to the class, so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the

class as a whole.” FED. R. CIV. P. 23(b)(2). “Two showings must therefore be made

in order to proceed under Rule 23(b)(2).” Barabin v. Aramark Corp., 210 F.R.D.

152, 160 (E.D. Pa. 2002), aff'd, No. 02-8057, 2003 WL 355417 (3d Cir. Jan. 24,

2003). “First, the complaint must seek relief which is predominantly injunctive or

declaratory . . . [and] [s]econd, plaintiffs must complain that defendants acted or

refused to act on grounds generally applicable to the class.” Id.

      Defendants argue that the putative class is inappropriate for certification

under Rule 23(b)(2) because it does not seek primarily injunctive relief and

because the class is not sufficiently cohesive. (Doc. 67, pp. 15, 19). We will

address each argument in turn.

      1. Type of Relief

      Plaintiffs argue that their “request for medical monitoring is properly treated

as injunctive in nature because rather than compensatory damages, Plaintiffs and

the Class seek the establishment of a court-supervised medical monitoring program

that provides periodic medical examination to screen for NTM infections.” (Doc.

60, att. 2, p. 20). In order to determine whether this type of prayer for relief is




                                           16
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                17 of18
                                                                     33of 34



appropriate for certification under Rule 23(b)(2), we must analyze the current

precedential framework.

      Initially, we note that medical monitoring is a claim under Pennsylvania law

and the Pennsylvania Supreme Court has endorsed awarding medical monitoring

damages as a trust fund, though it did so without addressing class certification.

Redland Soccer Club, Inc. v. Dep't of the Army & Dep't of Def. of the U.S., 696

A.2d 137, 148 (1997). In 1998, the Third Circuit reviewed a case concerning

certification of a Pennsylvania medical monitoring claim seeking damages as a

trust fund under Rule 23(b)(2) in Barnes v. Am. Tobacco Co., 161 F.3d 127 (3d

Cir. 1998). Barnes concerned class certification for a medical monitoring claim

against major American tobacco companies. 696 A.2d at 130. The Court ultimately

affirmed the district court’s decertification of the class due to the multitude of

individual issues in the case, and thus did not offer comment or guidance on

whether a medical monitoring claim seeking a trust fund could ever qualify as

injunctive relief under Rule 23(b)(2). Instead, the Court simply quoted extensive

portions of the district court opinion.

      The district court held that “it is apparent that relief requested under a

medical monitoring claim can be either injunctive or equitable in nature.” Id., at

132. In reaching this conclusion, the district court cited favorably to Judge

Speigel’s articulation of the distinction between a medical monitoring claim


                                          17
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                18 of19
                                                                     33of 34



seeking monetary relief and one seeking injunctive relief in Day v. NLO, Inc., 144

F.R.D. 330, 335-3336 (S.D. Ohio 1992), rev’d on other grounds, 5 F.3d 154 (6th

Cir. 1993). Judge Spiegel explains:

      Relief in the form of medical monitoring may be by a number of
      means. First, a court may simply order a defendant to pay a plaintiff a
      certain sum of money. The plaintiff may or may not choose to use that
      money to have his medical condition monitored. Second, a court may
      order the defendants to pay the plaintiffs' medical expenses directly so
      that a plaintiff may be monitored by the physician of his choice.
      Neither of these forms of relief constitute injunctive relief as required
      by Rule 23(b)(2).

      However, a court may also establish an elaborate medical monitoring
      program of its own, managed by court-appointed court-supervised
      trustees, pursuant to which a plaintiff is monitored by particular
      physicians and the medical data produced is utilized for group studies.
      In this situation, a defendant, of course, would finance the program as
      well as being required by the Court to address issues as they develop
      during the program administration. Under these circumstances, the
      relief constitutes injunctive relief as required by Rule 23(b)(2).

      Day, 144 F.R.D. at 335-336. From this, the district court concluded,

      The dispositive factor that must be assessed to determine whether a
      medical monitoring claim can be certified as a Rule 23(b)(2) class is-
      what type of relief do plaintiffs actually seek. If plaintiffs seek relief
      that is a disguised request for compensatory damages, then the
      medical monitoring claim can only be characterized as a claim for
      monetary damages. In contrast, if plaintiffs seek the establishment of a
      court-supervised medical monitoring program through which the class
      members will receive periodic medical examinations, then plaintiffs'
      medical monitoring claims can be properly characterized as claim
      seeking injunctive relief.

      Barnes, 161 F.3d at 132 (citing Arch v. Am. Tobacco Co., 175 F.R.D. 469,

484 (E.D. Pa. 1997). The Court in Barnes provided block quotes to each of these

                                         18
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                19 of20
                                                                     33of 34



references by the district court, but limited its own discussion regarding Rule

23(b)(2) to the general requirements that the class be cohesive and that too many

individual issues will render a class inappropriate for certification. Id., at 142-143.

      In 2011, the Supreme Court decided Wal-Mart Stores, Inc. v. Dukes, et. al,

564 U.S. 338 (2011), reversing certification of a class alleging Title VII

discrimination and seeking awards of backpay under Rule 23(b)(2). Dukes, 564

U.S. at 342. Dukes was highly distinguishable from our case, as the Title VII

claims involved abundant individual issues, including each relevant employment

decision, the reasons for those decisions, and individual calculation of each class

member’s backpay. Id. at 352. The Court did, however, provide relevant dicta in its

analysis of certification under Rule 23(b)(2).

      In other words, Rule 23(b)(2) applies only when a single injunction or
      declaratory judgment would provide relief to each member of the
      class. It does not authorize class certification when each individual
      class member would be entitled to a different injunction or declaratory
      judgment against the defendant. Similarly, it does not authorize class
      certification when each class member would be entitled to an
      individualized award of monetary damages.

      Id., at 360. The Court recognized a Fifth Circuit holding that permitted

certification when a class seeks monetary relief that is “incidental to requested

injunctive or declaratory relief.” Id., at 365-366 (citing Allison v. Citgo Petroleum

Corp., 151 F.3d 402, 415 (5th Cir. 1998).The Fifth Circuit defined “incidental

relief” as “damages that flow directly from liability to the class as a whole on the


                                           19
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                20 of21
                                                                     33of 34



claims forming the basis of the injunctive or declaratory relief.” Allison, 151 F.3d

at 415. It reasoned that such “incidental damage should not require additional

hearings to resolve the disparate merits of each individual's case; it should neither

introduce new substantial legal or factual issues, nor entail complex individualized

determinations.” Id. Unfortunately for our purposes, the Supreme Court chose not

to pass judgment on the merits of the Fifth Circuit’s interpretation because the facts

in Dukes so clearly did not fit that standard. Dukes, at 366.

      Following Dukes, the Third Circuit questioned whether medical monitoring

claims seeking damages through a fund could qualify under Rule 23(b)(2), but

likewise did not offer a conclusion. Gates v. Rohn and Haas Co., 355 F.3d 255 (3d

Cir. 2011). In Gates, the Third Circuit affirmed the district court’s denial of class

certification in a medical monitoring claim against a chemical company. Id., at

258. The Court recognized that “[i]f the plaintiffs prevail, class members’ regimes

of medical screenings and corresponding cost will vary individual by individual,”

but chose not to determine whether that variance would remove the claim from the

realm of Rule 23(b)(2) class certification in light of Dukes. Id., at 263. The

particular case concerned many individual issues regarding exposure levels, risk of

disease, and property damage, and thus certification was denied “for reasons apart

from the monetary nature of plaintiffs’ claims.” Id., at 263.




                                          20
    CaseCase
         1:16-cv-00917-LEK-DJS  Document 79
              1:16-cv-00260-JEJ Document 147-25
                                            Filed Filed 04/06/20
                                                  10/23/17   PagePage
                                                                  21 of22
                                                                       33of 34



       These cases leave us with no conclusive guidance on whether a medical

monitoring claim seeking a court-supervised fund qualifies as injunctive relief

under Rule 23(b)(2). Barnes, Dukes, and Gates all concerned matters that

abounded with individualized issues, preventing any dispositive analysis into the

damages aspect of the rule. In consideration of all of the dicta provided in these

cases, as well as the Fifth Circuit’s persuasive reasoning from Allison, we now

hold that a medical monitoring claim such as this, where the putative class seeks

establishment of a court-supervised fund financed by the defendants to provide

future medical monitoring care, 5 is predominantly injunctive in nature and thus is

eligible for class certification under Rule 23(b)(2).

       Our holding is premised on the unique characteristics of this medical

monitoring case and follows the reasoning of Judge Spiegel in Day, 144 F.R.D. at

335-336, and the district court in Arch, 175 F.R.D. at 484. The relief in a medical

monitoring action, and the relief that the putative class seeks here, is provision of


5
  Defendants argue that Plaintiffs’ claim of seeking a court-supervised fund “contradicts their
own complaint” and is a “belated request” that “lacks specificity.” (Doc. 67, pp. 16-17). We
disagree with Defendants that Plaintiffs’ request for a court-supervised fund contradicts their
complaint. Plaintiffs’ amended complaint contains a list of prayers for relief, including “[a]
declaration that the Defendants are financially responsible for implementing and maintaining a
fund for the medical monitoring of Plaintiffs and Class Members.” (Doc. 8, p. 21). Because of
liberal pleading standards, we also disagree with the notion that Plaintiffs would have to include
specifics on the formulations of the fund in their complaint. This argument regarding specificity
of Plaintiffs’ prayer for a fund is premature at this stage. The prayer for relief also includes “[a]n
award to Plaintiff and Class Members of damages, costs and disbursements in this action.” (Id.).
Because Rule 23(b)(2) only allows for certification of claims seeking predominantly injunctive
relief, we explicitly exclude from the class claims any prayer for individual damages, costs, and
disbursements.

                                                  21
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                22 of23
                                                                     33of 34



future periodic medical examinations to promote early detection a latent disease.

Where, as here, the alleged exposure is the same for each class member, this type

of relief “can be properly characterized as invoking the court’s equitable powers.”

Arch, 175 F.R.D. at 484. Unlike claims for compensatory damages, the Court need

not analyze and compute individual claims for monetary relief in conjunction with

liability; instead, one unified order forming a fund financed by the Defendants

would provide relief to each class member. As the district court in Arch held, we

find this to be “paradigmatic request for injunctive relief under a medical

monitoring claim.” 175 F.R.D. at 484.

       To explain using the Supreme Court’s language in Dukes, establishment of a

court-supervised fund for medical monitoring would be “a single injunction or

declaratory judgment [that] would provide relief to each member of the class.”

Dukes, 564 U.S. at 360. It does not create the situation Dukes warned about where

“each individual class member would be entitled to a different injunction or

declaratory judgment” or “an individualized award of monetary damages.” Id., at

360.

       This matter is particularly unique in its lack of individualized issues,

discussed further in the next section regarding cohesiveness. Plaintiffs intend to

prove exposure for each class member by demonstrating that a defective 3T

System was used during their open-heart surgeries. Beyond that, Plaintiffs’


                                           22
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                23 of24
                                                                     33of 34



evidence to show that NTM is a hazardous substance, that Defendants were

negligent, that exposed patients have an increased risk of developing disease, and

that medical monitoring is necessary do not concern any individualized issues at

all. This is not a case where a class member’s use of or exposure to the allegedly

defective product varies between individuals, causing each member’s risk for

infection and need for monitoring to vary as well. While the costs for each class

member’s medical monitoring may certainly differ depending on that individual’s

exhibited symptoms and other medical factors, those variances are properly

characterized as incidental to the main form of equitable relief.

      The Fifth Circuit noted in Alison that one way to determine if the relief

sought is primarily injunctive in nature is to ask whether the damages are “capable

of computation by means of objective standards and not dependent in any

significant way on the intangible, subjective differences of each class member's

circumstances.” 151 F.3d at 415. Calculation of incidental damages should “not

require additional hearings to resolve the disparate merits of each individual's case;

it should neither introduce new and substantial legal or factual issues, nor entail

complex individualized determinations.” Id. Plaintiffs’ medical monitoring claim is

a quintessential fit for these standards. It would not require any court calculation

into individual damages, and would allow for the creation of a fund with objective,

class wide standards for the expenditure of medical monitoring procedures. Each


                                          23
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                24 of25
                                                                     33of 34



individual class member may receive different sized “awards” in the sense that the

care required for each person may be different based on physician opinion and

individual medical factors, but those variances have no effect on the order of relief

as a whole.

      For all of these reasons, we find that Plaintiffs’ claim for medical monitoring

and prayer for a medical monitoring fund financed by the Defendants is certifiable

under Rule 23(b)(2). We note that Defendants also offer argument that Plaintiffs’

Count Two for declaratory judgment is unfit for certification under Rule 23(b)(2),

but only because of its intertwinement with the medical monitoring claim and its

prayer for a fund. (Doc. 67, p. 31). Because we find that the medical monitoring

claim is appropriately certified as predominately injunctive or declaratory relief

under the rule, Defendants argument against certification of Count Two lacks

merit. A declaratory judgment claim fits squarely within Rule 23(b)(2) and is

appropriate for certification.

      2. Cohesion

      A class seeking certification under Rule 23(b)(2) “need not meet the

additional predominance and superiority requirements of Rule 23(b)(3),Gates v.

Rohm and Haas Co., 655 F.3d 255, 263-264 (3d Cir. 2011), but “it is well

established that the class claims must be cohesive.” Barnes v. Am. Tobacco Co.,

161 F.3d 127, 143 (3d Cir. 1998). “Indeed, a (b)(2) class may require more


                                         24
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                25 of26
                                                                     33of 34



cohesiveness than a (b)(3) class.” Id., at 142. The cohesion requirement is not

wholly separate from the previous inquiry, because “when a court determines

whether the defendant has acted or refused to act on grounds generally applicable

to the class, the court is perforce examining whether the class is cohesive in

nature.” Barnes v. American Tobacco Co., 176 F.R.D. 479, 488 (E.D.Pa.1997),

aff'd, 161 F.3d 127 (3d Cir.1998). “Rather, it is merely another way of stating that

a class must be cohesive in order for a court to find that a defendant has acted on

grounds generally applicable to the proposed class.” Agostino v. Quest Diagnostics

Inc., 256 F.R.D. 437, 456 (D.N.J. 2009). Thus, our finding that Plaintiffs’ claims

are primarily injunctive or declaratory under Rule 23(b)(2) already supports a

finding of sufficient cohesiveness. Because we are forging new ground in our

holding that this type of medical monitoring claim is eligible for Rule 23(b)(2)

certification, however, we will proceed with a rigorous analysis of cohesiveness.

      The Third Circuit in Gates indicated approval of the district court’s method

of determining cohesiveness under Rule 23(b)(2), in which the court analyzed

cohesiveness in the same manner as a court would consider predominance under

Rule 23(b)(3). Gates, 655 F.3d at 265. This requires the court to “formulate some

prediction as to how specific issues will play out in order to determine whether

common or individual issues predominate in a given case.” In re Hydrogen

Peroxide Antitrust Litig., 552 F.3d 305, 311 (3d Cir. 2008), as amended (Jan. 16,


                                         25
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                26 of27
                                                                     33of 34



2009) (internal quotation omitted).” If proof of the essential elements of the cause

of action requires individual treatment, then class certification is unsuitable.”

Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 172 (3d Cir.

2001), as amended (Oct. 16, 2001). To prevail on a medical monitoring claim in

Pennsylvania, plaintiffs must prove:

      (1) exposure greater than normal background levels;
      (2) to a proven hazardous substance;
      (3) caused by the defendant's negligence;
      (4) as a proximate result of the exposure, plaintiff has a significantly
      increased risk of contracting a serious latent disease;
      (5) a monitoring procedure exists that makes the early detection of the
      disease possible;
      (6) the prescribed monitoring regime is different from that normally
      recommended in the absence of the exposure; and
      (7) the prescribed monitoring regime is reasonably necessary
      according to contemporary scientific principles.

      Redland Soccer Club, 696 A.2d at 145–46. Plaintiffs have provided the

Court with various examples of the common proof they intend to use to establish

each element of the putative class medical monitoring claim. Defendants argue that

the “proposed class is not cohesive because the elements of exposure, significant

risk increase, negligence, and a different and reasonably necessary medical

monitoring program cannot be proved with common evidence.” (Doc. 67, p. 20).

      We will start first with exposure. Defendants focus their arguments on

Plaintiffs’ burden to prove actual exposure rather than potential exposure. While

this is undoubtedly true, the Court is concerned at this juncture not with whether


                                          26
   CaseCase
        1:16-cv-00917-LEK-DJS  Document 79
             1:16-cv-00260-JEJ Document 147-25
                                           Filed Filed 04/06/20
                                                 10/23/17   PagePage
                                                                 27 of28
                                                                      33of 34



Plaintiffs have proven exposure, but whether the putative class could offer

“common proof [that] would accurately reflect the exposure of individual

members.” Gates, 655 F.3d at 265. In that vein, this litigation is distinctive because

the alleged exposure comes from only one experience shared by every class

member – open-heart surgery in the presence of a contaminated 3T System. This

requires consideration of individual class members, but only with regard to this one

fact. The necessity of proving one threshold fact for each class member is certainly

not significant or predominant in light of all of the other factual and legal issues

common to the class.

       The putative class claim is highly distinguishable from Gates where

exposure varied based on time, activity level, age, sex, genetic make-up, work,

travel, and recreational habits. 655 F.3d at 267. Even further, the realm of possible

3T Systems used with each class member’s surgery is only eight (Doc. 60, Ex.

CC), distinguishing this matter from Barnes where “[d]efendants manufactured

hundreds of different types of cigarettes over the years.” 161 F.3d at 135. We find

that the common proof necessary to prove exposure is sufficiently cohesive for

class certification.

       Relatedly, we find that Plaintiffs have demonstrated that the putative class

can offer common proof to demonstrate increased risk of contracting a latent

disease. Plaintiffs provide research studies concluding that any patient who


                                          27
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                28 of29
                                                                     33of 34



underwent surgery in the presence of a 3T System is at risk for infection, evidence

of the link between heater-cooler systems and NTM, and expert opinions. (Doc. 72

att. 1, 11-13). Again we reiterate that Plaintiffs are not tasked with proving their

claims at this juncture, but with demonstrating that proof common to the class will

predominate over individual issues at trial. We find that Plaintiffs have

demonstrated their ability to do so by pointing to evidence that will connect an

increased risk of NTM infection with all of the WellSpan and Hershey 3T Systems.

      Defendants argue that Plaintiffs cannot establish a class-wide need for

medical monitoring. (Doc. 67, pp. 26-29). In support, Defendants point to the fact

that Plaintiffs’ proposed medical monitoring regime requires individual evaluations

of the patients. (Doc. 67, p. 28). This argument is illogical. Medical care will, of

course, vary between individuals. The question before the Court is whether there is

common proof that monitoring at all is reasonably necessary for each class

member. To this end, Plaintiffs have provided ample research studies, expert

opinions, and CDC notices that suggest that all patients exposed to the 3T System

receive medical monitoring. (Doc. 72, att. 1, pp. 15-16). That particular medical

procedures and monitoring will be performed differently on each member due to

individualized medical differences is immaterial.

      Defendants also argue that Plaintiffs cannot establish through common proof

that the medical monitoring proposed is different from that recommended in the


                                          28
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                29 of30
                                                                     33of 34



absence of exposure. (Doc. 67, pp. 29-30). In support, Defendants argue that some

of the medical monitoring measures are part of ordinary follow-up care for cardiac

patients. (Id., at p. 29). It is unclear how this would implicate individual issues to

defeat cohesion – the issue addressed in this argument is whether the proposed

regime is different from ordinary care, an issue clearly capable of proof by

common evidence demonstrating what qualifies as “ordinary care” and what

qualifies as the reasonable medical monitoring regime.

      Finally, Defendants argue that Plaintiffs’ cannot submit common evidence to

prove negligence. (Doc. 67, pp. 24-26). In Pennsylvania, “negligence is the

absence of ordinary care that a reasonably prudent person would exercise in the

same or similar circumstances.” Martin v. Evans, 711 A2d 458, 461 (Pa. 1998). To

demonstrate negligence, the putative class will have to present evidence of the

Defendants’ knowledge of the risk of NTM and their reaction to it. Defendants

argue that the putative class will be unable to do so with common proof because

the class members’ surgeries ranged from 2011 to 2015. (Doc. 67, p. 25).

Defendants argue that the “science regarding NTM transmission from heater-

coolers evolved over this period, along with Defendants’ knowledge of the

potential risk and their reaction to it.” (Id.). Rather, Defendants argue, “the

evidence and analysis of negligence will differ depending on the date of surgery,




                                           29
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                30 of31
                                                                     33of 34



the knowledge of the risks at that time, and whether Defendants acted reasonably

based on their contemporaneous knowledge. (Id., at pp. 25-26).

      We recognize Defendants’ argument that their proof in defense of

negligence will vary based on whether a class member had surgery at the

beginning of the time period or at the end. However, this issue does not defeat

cohesiveness for two reasons. First, Plaintiffs have offered proof and indicated

their intention to prove that Defendants were negligent throughout the entire class

period. This weakens the Defendants’ claim that the negligence analysis will

significantly differ depending on whether the class member underwent surgery

before or after they first became aware of the risk of M. chimaera. Second, the

time period of the putative class member surgeries is limited. It only encompasses

a period of roughly four years. In light of all of the other common issues in this

matter, the differences that may arise in the negligence analysis within this limited

period do not defeat cohesiveness.

      We have reviewed the extensive exhibits submitted by both the Plaintiffs

and the Defendants and find that common proof will vastly predominate over

individual issues in a class claim to establish the elements of medical monitoring.

Indeed, this is very likely one of a very small subset of medical monitoring claims

that is so lacking in individual issues. The individual member characteristics or

actions will have no bearing on the merits of the class claims; the only


                                          30
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                31 of32
                                                                     33of 34



individualized issues distinguishing member from member is where they received

surgery and when. We will therefore grant the Motion and certify the class and

Count One pursuant to Rule 23(b)(2).

      Regarding Count Two, plaintiffs seek a declaration that the 3T System was

defective. Whether Plaintiffs ultimately proceed under a design defect,

manufacturing defect, or failure to warn defect theory, the proof of the claim

depends on the Defendants’ actions and knowledge and the product itself. It does

not depend on any individualized evidence concerning each class member.

Defendants argue that proof of a negligence-based design defect precludes class

cohesiveness because “the science and Defendants’ knowledge changed from

2011-2015.” (Doc. 67, p. 31). We reject Defendants’ argument for the same

reasons that we find individualized issues do not preclude cohesion with regard to

the negligence element of medical monitoring. Therefore we will also grant the

Motion with regards to Count Two.

      From a practical standpoint, we note that it will actually be to the

Defendants benefit for the class to be certified. Defendants have strongly opposed

the Motion for class certification, but in doing so they seem to elevate form over

substance. Realistically, presenting one consolidated defense against all medical

monitoring claims arising out of the use of the 3T Systems at Hershey and

WellSpan will save time and resources for the Defendants. The alternative is to


                                         31
  CaseCase
       1:16-cv-00917-LEK-DJS  Document 79
            1:16-cv-00260-JEJ Document 147-25
                                          Filed Filed 04/06/20
                                                10/23/17   PagePage
                                                                32 of33
                                                                     33of 34



face potentially thousands of individual medical monitoring claims, accumulating

significant costs, all for the sake of presenting a virtually identical defense in each

case.

   IV.     CONCLUSION

        In light of the foregoing, we shall grant the motion for class certification.

Plaintiffs have demonstrated that the putative class meets all requirements of Rule

23(a) and fits within Rule 23(b)(2). Further, judicial economy is served well by

certification of the class. The evidence needed to prove the medical monitoring and

declaratory judgment claims against the Defendants would be substantially the

same for all putative class members. Class certification allows for both parties to

conserve resources and efficiently resolve the factual and legal issues presented by

the 3T System and NTM outbreak.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

   1. Plaintiffs’ motion for class certification (Doc. 60) is GRANTED.

           a. The class is hereby defined as follows:

              All individuals who underwent open heart surgery at WellSpan York
              Hospital between October 1, 2011 and July 24, 2015 or at Penn State
              Milton S. Hershey Medical Center between November 5, 2011 and
              November 5, 2015 and who are currently asymptomatic for NTM
              infection.

           b. Count I for medical monitoring is certified as a class claim to the

              extent that it seeks relief through a common fund financed by the


                                            32
CaseCase
     1:16-cv-00917-LEK-DJS  Document 79
          1:16-cv-00260-JEJ Document 147-25
                                        Filed Filed 04/06/20
                                              10/23/17   PagePage
                                                              33 of34
                                                                   33of 34



          Defendants. It is not certified to the extent that it seeks any

          individualized damages or costs. Count II for declaratory judgment is

          also certified as a class claim.

      c. Plaintiffs Edward Baker and Jack Miller are hereby designated as the

          class representatives.

      d. Sol H. Weiss, Esq., and David S. Senoff, Esq., of Anapol Weiss and

          William M. Audet, Esq. of Audet & Partners, LLP are hereby

          appointed as class counsel.

2. Within thirty (30) days of the date of this Order, Plaintiffs shall file a motion

   for approval of their proposed forms of class notice and their notice

   program. (“Notice Motion). If the Notice Motion is opposed by any party,

   that party shall file a brief in opposition to the Notice Motion no later than

   fourteen (14) days after the filing of the Notice Motion.

3. Defendants’ motion for oral argument (Doc. 70) is DENIED.



                                                          s/ John E. Jones III
                                                          John E. Jones III
                                                          U.S. District Judge




                                        33
